                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                 )
EMMANUEL EVARISTE,               )
    Plaintiff,                   )
                                 )
         v.                      )                    Civil No. 19-10671-JCB
                                 )
BRISTOL COUNTY SHERIFF’S OFFICE, )
     Defendants.                 )
                                 )

                                             ORDER

                                           May 10, 2019

Boal, M.J.

       On April 8, 2019, Plaintiff Emmanuel Evariste, an immigration detainee now in custody

at the Bristol County Jail and House of Correction, filed a complaint against the Bristol County

Sheriff’s Office. See Docket No. 1. By Procedural Order dated April 9, 2019, Evariste was

ordered either to pay the filing fee or file a motion for leave to proceed in forma pauperis. See

Docket No. 2.

       Now before the Court are Evariste’s motion for leave to proceed in forma pauperis,

motion to amend and proposed amended complaint. See Docket Nos. 5 – 6.

       Accordingly, it is hereby ORDERED that:

       (1)      Plaintiff’s Motion to Proceed in forma pauperis (Docket No. 5) is ALLOWED;

       (2)      Plaintiff’s Motion to Amend (Docket No. 6) is ALLOWED and the Clerk is

directed to enter on the docket the proposed amended complaint (Docket No. 6-1) as plaintiff’s

amended complaint;

       (3)      The Clerk shall provide the plaintiff with the form for Consent/Refusal of

Magistrate Judge Jurisdiction and the instructions for that form (“consent package”);
       (4)     The Clerk shall issue a summons for service of the defendants and the plaintiff

shall serve the summons, amended complaint, consent package, and this Order in accordance

with Rule 4 of the Federal Rules of Civil Procedure;

       (5)     Because the plaintiff is proceeding in forma pauperis, he may elect to have the

United States Marshals Service (“USMS”) complete service with all costs of service to be

advanced by the United States. If so asked by the plaintiff, the USMS shall serve copies of the

summons, complaint, the consent package, and this Order upon the defendants as directed by

plaintiff. The plaintiff is responsible for providing the USMS all copies for service and for

completing a USM-285 form for each party to be served. The Clerk shall provide the plaintiff

with forms and instructions for service by the USMS; and

       (6)     The plaintiff shall have 90 days from the date of the issuance of the summons to

complete service.

                                                       SO ORDERED.


                                                         /s/ Jennifer C. Boal
                                                       JENNIFER C. BOAL
                                                       United States Magistrate Judge




                                                 2
